I.
Sherwood, C. J.
The defendant was indicted on the 12th day of November, 1881, and put upon his trial on the 14th day of that month. The trial resulted the same afternoon, in a verdict of guilty, and a sentence of five years in the penitentiary. The State concedes the application for a continuance is unobjectionable in form. "We have no *534hesitation in saying that it should have been granted. If' it should not have been granted, it is difficult to see what special force and effect section 22 of article 2 of our constitution, in relation to defendant’s right to compulsory-process for his witnesses’ possesses. In ordinary cases,, cases where the matter is in doubt as to whether the trial court exercised its discretion soundly or unsoundly, we would presume in favor of the sound exercise of that discretion. This record, however, presents nothing on this-point to induce one to halt between two opinions.
II.
There was error in striking the name of Samuel F.. Thomas from the regular panel of jurors. He was a competent juror, and the ruling mentioned cannot be sanctioned. It would be premature for us to say whether we-would reverse this cause on this ground alone. We think best to call attention to it in order that it may be seen that we do not give it our approval.
For the error in this behalf first aforesaid, we reverse-, he judgment and remand the cause.
All concur.